       Case 1:20-cv-03150-RMP        ECF No. 3    filed 02/26/21   PageID.15 Page 1 of 2




 1

 2                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

 3
                                                                        Feb 26, 2021
                                                                            SEAN F. MCAVOY, CLERK
 4

 5                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
 6

 7
      JEFFREE J. ALLEN,
 8                                Plaintiff,        NO: 1:20-cv-03150-RMP
            v.
 9                                                 ORDER OF DISMISSAL WITHOUT
      NORTHBEND SNOQUALMIE                         PREJUDICE
10    POLICE DEPARTMENT,

11                                Defendant.

12

13
           BEFORE THE COURT is Plaintiff’s Construed Motion for Voluntary
14
     Dismissal, ECF No. 2. Having reviewed the construed motion and the record, the
15
     Court finds good cause to grant dismissal.
16
           Accordingly, IT IS HEREBY ORDERED:
17
           1. Plaintiff’s Construed Motion for Voluntary Dismissal, ECF No. 2, is
18
                 GRANTED.
19
           2. Plaintiff’s Complaint is dismissed without prejudice and without costs to
20
                 any party.
21
           3. All pending motions, if any, are DENIED AS MOOT.
     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
        Case 1:20-cv-03150-RMP      ECF No. 3   filed 02/26/21    PageID.16 Page 2 of 2




 1         4. All scheduled court hearings, if any, are STRICKEN.

 2         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 3   Order, provide copies to the parties, and close this case.

 4         DATED February 26, 2021.

 5
                                                 s/ Rosanna Malouf Peterson
 6                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
